On December 7, 2005, this court enjoined respondent John Allen from actions constituting the unauthorized practice of law, imposed a civil penalty in the amount of $40,000, and ordered respondent to pay board costs in the amount of $1,814.11. On May 12, 2010, relator, Ohio State Bar Association, filed a motion for an order to show cause and for contempt of John Allen for failure to comply with the court’s order. Upon consideration thereof,
It is ordered by this court that relator’s motion for an order to show cause is granted.
It is further ordered by the court that respondent appear in person before this court on July 6, 2010, at 9:00 a.m.